               Case 4:18-cv-01044-HSG Document 203-1 Filed 06/05/19 Page 1 of 6


                                UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA

Case No: 18-cv-01044-HSG
Case Name: TechShop, Inc. v. Rasure, et al.

                            TRIAL SHEET, EXHIBIT and WITNESS LIST

 JUDGE:                              PLAINTIFF ATTORNEY:                    DEFENSE ATTORNEY:
 Haywood S. Gilliam, Jr.             James Charles Pistorino                Andrea Pallios Roberts; John E.
                                                                            Nathan and Olga Slobodyanyuk
 JURY SELECTION:                     REPORTER(S):                           DEPUTY CLERK:
 6/3/2019                            Diane Skillman                         Nikki Riley
 TRIAL DATE:
 6/5/2019

 PLF    DEF    DATE/TIME
 NO.    NO.    OFFERED          ID     REC     DESCRIPTION                                            BY
                  8:30A                        Judge enters the courtroom
                                               Jury enters the courtroom.
                                               Daniel Woods resumes the stand and direct
                                               examination continues.
  34                                           Previously admitted.
  43                             X       X     Email Newton/Rasure dated 11/30/17 re:
                                               MOU/emails
  51                                           Previously admitted.
  53                                           Previously admitted.
  60                                           Previously admitted.
  62                                           Previously admitted.
  44                             X       X     Email Dougherty/Rasure dated 11/30/17 re: MOU
  78                                           Previously admitted.
 324                                           Previously admitted.
  81                                           Previously admitted.
  29                                           Previously admitted.
 337                                           Previously admitted.
 336                                           Previously admitted.
  83                                           Previously admitted.
 327                                           Previously admitted.
  83                                           Previously admitted.
                                               Cross examination begins.
        1243                     X



                                                      1
            Case 4:18-cv-01044-HSG Document 203-1 Filed 06/05/19 Page 2 of 6


                                  Case No: 18-cv-01044-HSG
                          Case Name: TechShop, Inc. v. Rasure, et al.
                                       Date: June 5, 2019
                Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                         EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED          ID    REC     DESCRIPTION                                      BY
      610                   X     X      Email from Dan Rasure to Elizabeth Bobek;
                                         Daniel Woods re Copy of Summary of Principal
                                         Terms FINAL‐signed.pdf
      596                                Previously admitted.
      597                                Previously admitted.
      921                                Previously admitted.
      603                   X       X    Email from Elizabeth Bobek to Dan
                                         Rasure re Please confirm this final MOU
      611                   X       X    Email from Elizabeth Bobek to Dan
                                         Rasure re TechShop, Inc. Reaches Agreement
                                         With Techshop 2.0, LLC to Acquire Tecshop's
                                         Assets
      767                   X       X    Email from Dan Woods to
                                         johnhuntdesign@gmail.com re Julia ‐‐ The Next
                                         Iteration of TechShop Is In The Works…
      753                   X       X    Email from Bill Spangler to
                                         dan@theshop.build re Bill ‐ TechShop Inc Signs
                                         MOU with Third Party to Reopen
                                         Markerspaces…
      619                   X       X    Email from Lara Croushore to Dan
                                         Rasure; Dan Rasure re Lara ‐‐ TechShop Inc
                                         Signs MOU with Third Party to Reopen
                                         Markerspaces…
      501                   X       X    TechShop Incorporated
      505                   X       X    TechShop Brooklyn Facebook post
      527                   X       X    TechShop Austin ‐ RR (Twitter) post
      528                   X       X    Techshopinc post
      530                   X       X    techshopinc post
      614                   X       X    TechShop Announces Acquisition
      613                   X       X    Email from Daniel Woods to Robert Thomas; Dan
                                         Rasure re Brief Introduction
      615                   X       X    Email correspondence D. Woods to D. Rasure re
                                         Proceeding Forward ‐ Pre‐Close
      906                   X       X    Email from Dan Rasure to Daniel Woods re
                                         Proceeding Forward ‐ Pre‐Close
      622                   X       X    Email from Daniel Woods to Dan
                                         Rasure re TechShop Asset Purchase Agreement
                                              2
            Case 4:18-cv-01044-HSG Document 203-1 Filed 06/05/19 Page 3 of 6


                                  Case No: 18-cv-01044-HSG
                          Case Name: TechShop, Inc. v. Rasure, et al.
                                       Date: June 5, 2019
                Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                         EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED          ID    REC     DESCRIPTION                                           BY
      919                   X     X      Email from Dan Rasure to Kurt Ruttum, Rob
                                         Green, JP Claxton re TechShop, Inc. ‐
                                         Termination of MOU [IWOVPDX. FID1014632
      634                   X       X    Email from Dan Rasure to Doug Busch; Daniel
                                         Woods re TS to TS2 process
      635                   X       X    Email from Daniel Woods to Dan Rasure re
                                         Response to Your Proposed Framework
      636                                Previously admitted.
      642                   X       X    Email correspondence D. Woods to
                                         ryan.lloyd@wilco.org
      644                                Previously admitted.
      645                                Previously admitted.
      646                                Previously admitted.
      647                   X       X    Email from Daniel Woods to Dan Rasure re The
                                         Board's Decision Regarding Your Proposal
                                         Arrangement
      566                   X       X    Facebook posting of letter from Dan Woods
      650                   X
                                         Jury is given a 15-minute break.
               10:02A                    Judge exits the courtroom.
               10:02A                    Judge re-enters the courtroom.
                                         Jury re-enters the courtroom.
                                         Daniel Woods resumes the stand and cross continues.
      650                           X    Email from Daniel Woods to Dan Rasure re
                                         Notification Regarding Announced Opening of
                                         "TechShop 2.0" at 926 Howard Street
      652                                Previously admitted.
      896                   X       X    Email from Daniel Woods to
                                         Coughlin, William (W.J.) re
                                         Any Update on TechShop Detroit?
                                         TechShop2.0?
      656                   X       X    Email correspondence Pistorino to
                                         Rasure re cease & desist
67                          X       X    ADAfruit interview of Rasure
321                         X       X    Emails Torrone/Woods dated 2/17/18 re:
                                         techShops 2.0
                                              3
            Case 4:18-cv-01044-HSG Document 203-1 Filed 06/05/19 Page 4 of 6


                                  Case No: 18-cv-01044-HSG
                          Case Name: TechShop, Inc. v. Rasure, et al.
                                       Date: June 5, 2019
                Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                         EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED          ID    REC     DESCRIPTION                                      BY
      610                                Previously admitted.
      587                   X       X    Email correspondence D. Woods to D. Rasure re
                                         Fwd: Can You Please Confirm Insurance
      594                   X       X    Email correspondence M. Hilberman to D. Rasure
                                         re Medical payments ‐ urgent
      592                   X       X    Email correspondence E. Woods to D. Rasure re
                                         Invitation: Update on Finalizing MOU and
                                         Payments @ Wed Nov 29, 2017 2pm ‐ 3pm (PST)
                                         (drasure@megafab.com)
      620                                Previously admitted.
      643                                Previously admitted.
      581                   X       X    Email correspondence D. Woods to D. Rasure re
                                         Fwd: FW: Tonkon Torp LLP Engagement Letter
                                         ‐ TechShop, Inc. [IWOVPDX.FID1001099]
      584                   X       X    Email from Daniel Woods to Dan Rasure re
                                         TechShop Summary as of 11‐24
      586                   X       X    Email correspondence D. Woods to D. Rasure, E.
                                         Bauer re wind‐down expenses
      595                   X       X    Email correspondence D. Woods to D. Rasure re
                                         finance team update
      604                   X       X    Email from Jim Newton to Elizabeth Sobek re
                                         Please confirm this final MOU
      606                   X       X    Email correspondence D. Woods to D. Rasure re
                                         bringing two contractors in immediately
      621                   X       X    Email correspondence E. Larson to D. Rasure re
                                         Larson invoice 001
                                         Re-direct examination begins.
      584                                Previously admitted.
      581                                Previously admitted.
337                                      Previously admitted.
      652                                Previously admitted.
      650                                Previously admitted.
48                                       Previously admitted.
      622                                Previously admitted.
351                                      Previously admitted.
352                                      Re-cross examination begins.
                                              4
         Case 4:18-cv-01044-HSG Document 203-1 Filed 06/05/19 Page 5 of 6


                               Case No: 18-cv-01044-HSG
                       Case Name: TechShop, Inc. v. Rasure, et al.
                                    Date: June 5, 2019
             Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                      EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED       ID    REC     DESCRIPTION                                       BY
      650                             Previously admitted.
                                      Re-direct examination begins.
                                      Daniel Woods is excused.
                                      Douglas Busch is called and sworn under direct
                                      examination.
48                                    Previously admitted.
52                                    Previously admitted.
53                                    Previously admitted.
54                                    Previously admitted.
55                                    Previously admitted.
58                                    Previously admitted.
59                                    Previously admitted.
47                                    Previously admitted.
59                                    Previously admitted.
60                                    Previously admitted.
62                                    Previously admitted.
61                                    Previously admitted.
65                                    Previously admitted.
                                      Jury is given a 15-minute break.
            11:58A                    Judge exits the courtroom.
            12:11P                    Judge re-enters the courtroom.
                                      Jury re-enters the courtroom.
                                      Douglas Busch resumes the stand and direct
                                      examination continues.
65                                    Previously admitted.
78                                    Previously admitted.
324                                   Previously admitted.
334                      X       X    Letter Woods/Rasure dated 2/14/18 re: cease and
                                      desist
337                                   Previously admitted.
83                                    Previously admitted.
327                                   Previously admitted.
                                           5
            Case 4:18-cv-01044-HSG Document 203-1 Filed 06/05/19 Page 6 of 6


                                  Case No: 18-cv-01044-HSG
                          Case Name: TechShop, Inc. v. Rasure, et al.
                                       Date: June 5, 2019
                Courtroom Deputy: Nikki D. Riley Court Reporter: Diane Skillman

                         EXHIBIT and WITNESS LIST CONTINUED

PLF   DEF DATE/TIME
NO.   NO. OFFERED          ID    REC     DESCRIPTION                                          BY
                                         Cross examination begins.
      597                                Previously admitted.
      921                                Previously admitted.
      616                   X       X    Email from Doug Busch to Dan Rasure re Your
                                         "Welcome to TechShop 2.0 email
      612                                Previously admitted.
      919                                Previously admitted.
      612                                Previously admitted.
      610                                Previously admitted.
                                         Re-direct examination begins.
                                         Douglas Busch is excused.
                                         Eric Matolo is called and sworn under direct
                                         examination.
291                         X       X    Matolo Resume
                                         Eric Matolo is deemed an expert.
28                                       Previously admitted.
307                         X       X    AutoDesk Non-Disturbance Agreement 12/15/14
308                         X       X    TechShop/ADEO License 12/15/14
311                         X       X    Exhibit B to Fujitsu Agreement
                                         Jury is excused for the day.
                1:21P                    Judge exits the courtroom.
                                         Matter is continued to June 6, 2019 at 8:30 am for
                                         further trial.




                                              6
